COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH 
NO. 2-03-137-CV

CARNELL D. JOHNSON                                                          APPELLANT

V.

DAVID SLOANE                                                                       APPELLEE 
 
----------
 
FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
----------
 
MEMORANDUM OPINION
 AND JUDGMENT
------------
        On July 11, 2003, August 5, 2003, and August 20, 2003, we notified 
appellant, in accordance with rule of appellate procedure 42.3(c), that we 
would dismiss this appeal unless the $125 filing fee was paid.  See Tex. R. App. 
P. 42.3(c).  Appellant has not paid the $125 filing fee.  See Tex. R. App. P. 5, 
12.1(b).
        Because appellant has failed to comply with a requirement of the rules of 
appellate procedure and the Texas Supreme Court's order of July 21, 1998,
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
        Appellant shall pay all costs of this appeal, for which let execution issue.  
See Tex. R. App. P. 42.1(d).
                                                                  PER CURIAM

 
PANEL D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J. 
 
DELIVERED: September 18, 2003